Citation Nr: 1543672	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A transcript of the hearing is of record.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  By way of background, the Board notes the Veteran has initiated a claim for a psychiatric disorder, specifically claimed as PTSD.  She has averred that her disability resulted from both traumatic experiences related to an in-service miscarriage, as well as sexual harassment perpetrated by her First Sergeant in service.  The Board observes that the Veteran's private treatment records and outpatient treatment records from the Tuscaloosa VA Medical Center (VAMC) do show treatment for acquired psychiatric disorders. 

Initially, the Board notes the RO has not obtained a complete copy of the Veteran's service treatment records (STRs) for her period of active duty.  Although the RO drafted a formal finding of unavailability for the record in October 2009, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is possible and necessary in this case.  Specifically, the Board notes that the Veteran's official military personnel file (OMPF) has not been obtained, and the RO has not rendered a formal finding relative to those records.  As the potential exists that the Veteran's STRs may be co-located with her OMPF, these records should be obtained.  Additionally, the record indicates the RO has not performed a PIES 050 request or initiated direct development to DPRIS.

In addition, since the Veteran first initiated her claim, the Veterans Benefits Administration issued a Training Letter dated December 2, 2011, which provides guidance relative to handling disability claims from veterans based on military sexual trauma.  See Veterans Benefits Administration Training Letter 11-05 (Dec. 2, 2011).  In pertinent part, this letter advises the ROs:

"Evidentiary development must proceed with the special requirements of section 3.304(f)(5) in mind.  This includes providing written notice to the Veteran that: "evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

To date, the RO has not advised the Veteran of other potential sources that may constitute credible supporting evidence of her claimed in-service sexual harassment stressor.  This is particularly important in this case, as VA presently has a heightened duty to assist the Veteran in the corroboration of her claim where her service treatment records are presently presumed lost.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).

Finally, the Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this regard, the Board notes the Veteran has continuously asserted she experienced both sexual harassment by a superior, as well as a traumatic miscarriage of her child in service.  Clearly, these reports are the type which are capable of lay observation.  In addition, the Veteran's spouse, who also served with her in the Army, stated he observed behavior changes such as depression, fluctuations in mood and unease in crowded places during service.  Further, as noted above, the Veteran has been diagnosed with psychiatric disorders during the pendency of the claim.  The Board finds the low threshold necessary to obtain an examination has been met in this case, as the Veteran has provided plausible evidence of in-service stressful events, which may be related to her currently diagnosed acquired psychiatric disorders.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran all required notice in response to the claim for service connection for psychiatric disability, based on in-service sexual harassment.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should also undertake all steps necessary to obtain the Veteran's STRs and OMPF, to specifically include a PIES 050 request and DPRIS request, to determine whether additional service records are available.   If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part I, Chapter 1, Section C. 

4.  Then, the RO or the AMC should afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD was not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If a PTSD diagnosis is warranted, the examiner should identify the elements supporting the diagnosis and identify any behavioral changes in the Veteran during service indicative of the alleged sexual harassment in service. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's reported stressors that include sexual harassment by a superior, as well as a traumatic miscarriage of her child in service.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




